Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Applicants’ amendment
	Applicant’s claim amendment filed 12/17/2021 has been received and entered.  It does not appear that claim amendments have been made, claims 2, 21-41 previously were cancelled. 
	Claims 1, 3-20, 42-48 are pending.

Interview summary
	The attendees at the interview on December 13, 2021 is acknowledged.  Examiner apologizes for the error. 

Election/Restriction
Applicant's election with traverse of Group 2 in the reply filed on 1/25/2021 was acknowledged, and upon review it was found that examining both groups 1 and 2 would be an undue burden, and the restriction requirement was withdrawn. 
The examiner has required restriction between product or apparatus claims and process claims, the method claims have been elected.  As noted previously, the non-elected product drawn to a sample vessel for performing PCR has been cancelled. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Claims 1, 3-20, 42-48, drawn to drawn to performing quantitative amplification by generating a standard curve or Ct, are currently under examination.

Priority
	This application filed 9/24/2018 is a 371 national stage filing of PCT/US17/23151 filed 3/20/2017 and claims benefit to US Provisional application 62/313032 filed 3/24/2016.
Applicants do not comment on the priority summary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20, 42-48 rejected under 35 U.S.C. 103 as being unpatentable over Swiger et al. (US 2005/0014176 A1), BIOFIRE/RASMUSSEN Diagnotistics/Rasmussen, (US is withdrawn.
Response to Applicant’s arguments
Applicants argue that the combination of references fail to teach or suggest generating a standard curve as claimed in claims 1 and 15.  Applicants note that the claims require generating an internal standard for each claimed amplification reaction, and that the references provide externally generated curves, with and without an internal standard added to the sample.  It is further noted the claims require the use of different sequences and at different concentrations for the generation of the standard.  Additionally, Example 4 from the specification is noted and the difference in quantitation of a sample that may contain factors that inhibit PCR, even if an internal standard were added to the sample.
Upon review and consideration of the claim limitations and Applicant’s arguments, it is agreed that the art fails to provide nor make obvious the required limitations of the claims, and in light of additional evidence in examples provides for method steps that would address issues not necessarily appreciated in the art when quantifying a single sample.  
Accordingly, the rejection is withdrawn.

Conclusion
Claims 1, 3-20, 42-48 are allowed.
The closest art of record appears to be Swiger that discloses a method of performing quantitative amplification on a sample, comprising amplifying the sample in an amplification mixture, the amplification mixture comprising a pair of target primers (the forward and reverse primers) configured to amplify a target that may be present in the sample (PCR primers for the target nucleic acid sequence of the simulant pathogen), the amplification mixture further comprising a plurality of quantification standard nucleic acids in the form of a multiplex standard (paragraph [0030]) where each is provided at a different known concentration and at least one pair of quantification standard primers such that primers are selected to produce PCR amplification products of each of the different target nucleic acids and standards.  However while one internal standard for comparison to externally generated standard curves, the art fails to teach or make obvious a plurality standards of different sequences which are used to generate Cts to generate an internal standard curve for each sample.  Rasmussen (US 2015/0232916 A1), Guenin et al. and Luu-The et al provide further teachings for the state of the art and ability to analyze Cts and use as standards, but fail to provide or make obvious the deficiencies of Swiger et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631